UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4306



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MILTON RALONG GAUSE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(CR-04-642)


Submitted:   February 22, 2006            Decided:   March 13, 2006


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant.    Jonathan Scott Gasser, Acting
United States Attorney, Columbia, South Carolina, Alfred William
Walker Bethea, Jr., Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Milton Ralong Gause appeals the district court’s judgment

entered pursuant to his guilty plea for conspiracy to possess with

the intent to distribute cocaine base in violation of 21 U.S.C.

§ 846 (2000).       Gause’s attorney has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), certifying there

are no meritorious issues for appeal.          Although informed of his

right to file a pro se supplemental brief, Gause has not done so.

Finding no reversible error, we affirm.

           Gause claims that the district court did not fully comply

with the requirements of Fed. R. Crim. P. 11 during his guilty plea

hearing.   Because Gause did not seek to withdraw his guilty plea on

the basis of this omission, our review is for plain error.           United

States v. Martinez, 277 F.3d 517, 527 (4th Cir. 2002).           Under plain

error review, this court may notice an error that was not preserved

by timely objection only if the defendant can demonstrate that:

(1) there was error; (2) it was plain; and (3) the error affected

the defendant’s substantial rights.         United States v. Olano, 507

U.S. 725, 732-34 (1993).          Even when these three conditions are

satisfied, this court may exercise its discretion to notice the

error   only   if   the   error   “seriously   affect[s]   the    fairness,

integrity or public reputation of judicial proceedings.”             Id. at

736 (internal quotation marks omitted).




                                    - 2 -
            During the guilty plea hearing, the district court met

the requirements of Rule 11 except for one.              The district court

placed Gause under oath but did not inform him of the Government’s

right to use against him any statement that he made under oath.

Thus, there was error that was plain because the district court

failed to conform to Rule 11 in its entirety.           However, this error

did not affect Gause’s substantial rights because he agreed in his

plea agreement that the Government could use any of his statements

under oath against him.     He was aware of all possible consequences

of being untruthful and the possibility of prosecution for perjury.

Gause was well aware of his rights, and, given that he does not

allege that but for the Rule 11 error, he would not have pled

guilty,    that   error   did   not    affect   his    substantial   rights.

Therefore, the district court committed no reversible error.

            Gause also claims his sentence was unreasonable. Because

Gause failed to raise this claim below, we must review it for plain

error.    United States v. Hughes, 401 F.3d 540, 547 (4th Cir. 2005).

After review of the record, we find that the district court

properly calculated Gause’s sentencing guideline range. As Gause’s

sentence was within that guideline range, it is presumptively

reasonable.       See United States v. Green, __ F.3d __, 2006 WL

267217, *5 (4th Cir. Feb. 6, 2006).

            Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.            Accordingly, we affirm


                                      - 3 -
Gause’s conviction and sentence.   This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.       If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on the client.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -